         Case 3:19-cv-00338-RDM Document 1 Filed 02/27/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLANIA

                                                 :
CM REGENT INSURANCE COMPANY                      :
a/s/o NORTHWEST AREA SCHOOL                      :
DISTRICT                                         :
                                                 :
                      Plaintiff,                 :
                                                 :   Civil Action No._____________
v.                                               :
                                                 :
TACONY CORPORATION,                              :
                                                 :
                      Defendant                  :


                                         COMPLAINT


              Plaintiff, CM Regent Insurance Company, as subrogee of Northwest Area School

District, by way of Complaint hereby avers as follows:


                                           PARTIES


              1.      Plaintiff, the CM Regent Insurance Company, (“CM REGENT”) is an

insurance company doing business in the Commonwealth of Pennsylvania, with a principal place

of business located at 300 Sterling Parkway, Suite 100, Mechanicsburg, PA 17050 and is the

insurer of the properties owned by the Northwest Area School District, located at 243 Thorne

Hill Road, Schickshinny, PA 18655.


              2.      Defendant, Tacony Corpration (“TACONY”) is a corporation formed in

the State of Missouri, with a principal business address at 1760 Gilsinn Lane, Fenton, MO

63026.
           Case 3:19-cv-00338-RDM Document 1 Filed 02/27/19 Page 2 of 7



                                         JURISDICTION


               3.     Jurisdiction in this case is based on diversity of citizenship of the parties

and the amount in controversy. Plaintiff is an insurance company with a principal place of

business in the Commonwealth of Pennsylvania. Defendant is a corporation formed under the

laws of the State of Missouri. The amount in controversy exceeds the sum of Seventy Five

Thousand Dollars ($75,000.00), exclusive of interest and costs.


                                         BACKGROUND


               4.     On or about August 8, 2018, a fire occurred in the Middle School/High

School building of the Northwest Area School District, located at 243 Thorne Hill Road,

Schickshinny, PA 18655.


               5.     The fire has been determined to have originated from a Tennant-branded

Air Mover with Model No.: 6142777 and Serial Number 0915100088.


               6.     The subject Air Mover was in use at the time as part preparations for the

coming school opening for the new school year.


               7.     The subject Air Mover was manufactured by Tacony Corporation.


               8.     The subject fire destroyed a significant portion of the area in the building

as well as school property.


               9.     As a result of the aforementioned fire, the Northwest Area School District

filed an insurance claim with plaintiff, CM Regent, for the significant property damage caused

by the fire.
          Case 3:19-cv-00338-RDM Document 1 Filed 02/27/19 Page 3 of 7



               10.     As a result of this claim, the plaintiff sustained damages in the among of

$3,805,055.91 in payments for the repair and restoration of the school building, repair and

replacement of damage business personal property.


               11.     As a result of these payments, CM Regent, as subrogee of Northwest Area

School District, seeks to recover the aforementioned damages, owing to the defendant’s,

negligence, breaches of contract and warranty.



                                            COUNT I
                                          NEGLIGENCE

               12.     Plaintiff repeats the allegations set forth above in paragraphs 1 to 11, as

though set forth herein at length.


               13.     Defendant, Tacony, is now and at all times mentioned in this Complaint,

in the business of designing, manufacturing, assembling, marketing and selling, among others,

the subject Tennant-branded Air Mover.


               14.     On August 18, 2018, a fire occurred at the building insured by plaintiff,

CM Regent.


               15.     The fire was found to have originated from the Tennant-branded Air

Mover with Model No.: 6142777 and Serial No.: 0915100088 that is the subject of this action.


               16.     The subject Air Mover was manufactured by defendant, Tacony

Corporation.
          Case 3:19-cv-00338-RDM Document 1 Filed 02/27/19 Page 4 of 7



               17.    All other potential sources ignition with in the area of origin were

eliminated.


               18.    At all times mentioned in this complaint, defendant, Tacony, so

negligently and carelessly designed, manufactured, inspected, marketed and sold the said Air

Mover that it was dangerous and unsafe for its intended use.


               19.    Plaintiff alleges that the incident subject to this Complaint would not have

occurred but for the negligence of the defendant.


               20.    Plaintiff cannot more specifically allege the acts of negligent design,

manufacture, and inspection on the part of Tacony, for the reason that facts in that regard are

peculiarly within the knowledge of defendant manufacturer and its agents.


               21.    As a direct and proximate result of the defendant’s negligence and

carelessness as described above, CM Regent’s insured was forced to have extensive repair and

restoration work done to building, repair and replace substantial business personal property, and

substantially delay the opening of the affected portion of the building for the new school year.


               22.     By reason of the foregoing, plaintiff, CM Regent suffered damages in the

amount of $3,805,055.91, together with interest and costs of this action, to which they are

subrogated.


               WHEREFORE, plaintiff, the CM Regent Insurance Company a/s/o Northwest

Area School District, demands judgment in its favor and against defendant, Tacony Corporation,

in the amount of $3,805,055.91 together with the costs of this action, and any other relief this

Court may deem just and proper.
          Case 3:19-cv-00338-RDM Document 1 Filed 02/27/19 Page 5 of 7




                                             COUNT II
                                     STRICT PRODUCTS LIABILITY

               23.     Plaintiff repeats the allegations set forth above in paragraphs 1 to 22, as

though set forth herein at length.


               24.     At all times mentioned in this Complaint, the aforementioned Tacony-

manufactured Air Mover was defective as to design and manufacture, in that the wirings within

the machine were installed in such a way that caused them to fail and short circuit and ignite

causing the fire.


               25.     At all times relevant to this Complaint, the Tacony-manufactured Air

Mover and its component parts were defective as to design and manufacture at the time it left the

manufacturing facility of Tacony.


               22.     Under the circumstances then and there existing, the subject Tacony-

manufactured Air Mover was unsafe for its intended use for the reason that the machine had

caused an unreasonably dangerous condition.


               23.     CM Regent’s insured was not aware of the dangerous condition of the

machine prior to or at the time of use of the subject Air Mover.


               24.     On August 18, 2018, CM Regent’s insured, used the Air Mover in a

manner and for the purpose the defendant had intended and as a proximate result of its use, the

product caused plaintiff to suffer the aforementioned damages.
          Case 3:19-cv-00338-RDM Document 1 Filed 02/27/19 Page 6 of 7



               25.     As a direct and proximate result of the defect in the defendant’s product, a

fire resulted and CM Regent’s insured was forced to have extensive repair and restoration work

done to the building, repair and replacement of substantial business personal property, and delay

the opening of the section of the school building for the new school year.


               26.     By reason of the foregoing, plaintiff, CM Regent suffered damages in the

amount of $3,805,055.91, together with interest and costs of this action, to which they are

subrogated.


               WHEREFORE, plaintiff, the CM Regent Insurance Company a/s/o Northwest

Area School District, demands judgment in its favor and against defendant, Tacony Corporation,

in the amount of $3,805,055.91 together with the costs of this action, and any other relief this

Court may deem just and proper.


                                          COUNT III
                                     BREACH OF WARRANTY

               27.     Plaintiff repeats the allegations set forth above in paragraphs 1 to 26, as

though set forth herein at length.


               28.     Defendant, Tacony, expressly and/or impliedly warranted that the Tacony-

manufactured Air Mover was safe and fit for the purpose intended when used under ordinary

conditions and in an ordinary or foreseeable manner.


               29.     The fire of August 18, 2018 and the consequent damage sustained by CM

Regent’s insured was caused by Tacony’s breach of such express and/or implied warranties.
          Case 3:19-cv-00338-RDM Document 1 Filed 02/27/19 Page 7 of 7



               30.    As a direct and proximate result of the defect in the defendant’s product, a

fire resulted and CM Regent’s insured was forced to have extensive repair and restoration work

done to the building, repair and replacement of substantial business personal property, and delay

the opening of the section of the school building for the new school year.


               31.    By reason of the foregoing, plaintiff, CM Regent suffered damages in the

amount of $3,805,055.91, together with interest and costs of this action, to which they are

subrogated.


               WHEREFORE, plaintiff, the CM Regent Insurance Company a/s/o Northwest

Area School District, demands judgment in its favor and against defendant, Tacony Corporation,

in the amount of $3,805,055.91 together with the costs of this action, and any other relief this

Court may deem just and proper.


                                      CRAWFORD & McELHATTON



                                      By: s/ Dennis J. Crawford
                                             DENNIS J. CRAWFORD, ESQUIRE\
                                             PA Atty ID No.: 49941
                                             Attorney for the plaintiff
                                             619 South White Horse Pike
                                             Audubon, NJ 08106
                                             Tel. No.: (856) 310-5550
                                             Fax No.: (856) 310-9099
                                             E-mail: dcrawford@cmlawfirms.com
Dated: 2/27/2019
